Filed 9/22/20 P. v. Pierce CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
         Plaintiff and Respondent,
                                                              A157464
 v.
 RANDALL BLAINE PIERCE,                                       (San Mateo County
                                                              Super. Ct. No.
         Defendant and Appellant.
                                                              19SF003185A)



         Appellant Randall Blaine Pierce (Appellant) appeals from revocation of
his parole. We affirm.
                                                   BACKGROUND
         Appellant was released on parole in July 2017. On March 1, 2019, the
California Department of Corrections and Rehabilitation, Division of Adult
Parole Operations, filed a petition to revoke Appellant’s parole, alleging he
violated conditions of parole by disabling his GPS monitor, by absconding
from parole supervision, and by failing to register as required by law. On
March 22, the trial court sustained the petition following a contested hearing.
The court imposed a 160-day jail term and reinstated parole on the same
terms and conditions.
         At the revocation hearing, Parole Agent Jocelyn Harden testified she
supervised Appellant at the time of the alleged parole violations. On July 24,

                                                               1
2017, Appellant acknowledged his conditions of parole in writing. On
February 3, 2019, Harden was alerted Appellant’s GPS device was in “dead
battery mode.” On February 5, she sought Appellant at his two recent
reported places of residence. The Home First Shelter in San Jose reported
Appellant had last been there on February 3. On February 25, 2019,
Appellant was arrested. Harden asserted Appellant was in violation of his
parole conditions for failing to report a change of residence and to register as
a transient.
        Appellant testified he was admitted to the Veteran’s Administration
hospital on February 3, 2019. He was on a three-day Welfare and
Institutions Code section 5150 hold, “followed by a 21-day hold.” He had no
ability to charge his GPS tracking device and he expected to return to the
Home First Shelter after his release from the hospital. He was still at the
hospital when he was arrested on February 25.
        The trial court found Appellant violated parole by absconding from
parole supervision and by failing to register as required by law. The court
did not sustain the allegation that Appellant disabled his GPS tracking
device. The court reinstated parole on the same terms and conditions, and
ordered Appellant to serve 160 days in custody.
                                  DISCUSSION
        Appellant contends insufficient evidence supports the trial court’s
finding he violated a parole condition. We reject the claim.
        Penal Code section 1203.21 authorizes a court to revoke parole “if the
interests of justice so require and the court, in its judgment, has reason to
believe from the report of the . . . parole officer or otherwise that the person
has violated any of the conditions of his or her supervision . . . .” (§ 1203.2,


1   All undesignated statutory references are to the Penal Code.

                                         2
subd. (a).) The violation of parole must be willful. (People v. Gonzalez (2017)
7 Cal. App. 5th 370, 382 (Gonzalez), disapproved on another ground in People
v. DeLeon (2017) 3 Cal. 5th 640.) We review the trial court’s order revoking
parole under the abuse of discretion standard, and the court’s factual findings
are reviewed for substantial evidence. (Gonzalez, at p. 381 [addressing
revocation of post-release community supervision].)
      One of the conditions of Appellant’s parole was, “You shall inform your
supervising parole agent of your residence . . . . Any change or anticipated
change to your residence shall be reported to your parole agent in advance.”
Appellant argues, “The People failed to introduce evidence the [Veteran’s
Administration ] facility was appellant’s ‘residence.’ ” The probation
condition requiring Appellant to inform his parole agent regarding a change
of “residence” does not define the term, but the decision in People v. Deluca
(2014) 228 Cal. App. 4th 1263 (Deluca) explains that a related statutory
provision defines the term very broadly.
      In Deluca, supra, 228 Cal. App. 4th 1263, the issue was whether the
defendant had violated section 290.011, requiring the registration of sex
offenders who are transients. Section 290.011, subdivision (g), states, “For
purposes of the act, ‘transient’ means a person who has no residence.
‘Residence’ means one or more addresses at which a person regularly resides,
regardless of the number of days or nights spent there, such as a shelter or
structure that can be located by a street address, including, but not limited
to, houses, apartment buildings, motels, hotels, homeless shelters, and
recreational and other vehicles.” Section 290.011, subdivision (b) requires a
transient to register at an address within five days of moving to a residence.
In Deluca, the defendant failed to register after moving to a shelter, and the
court concluded the shelter was a residence within the meaning of the statue,



                                       3
even though it was an emergency facility that “was set up anew each night
and taken down each morning.” (Deluca, at p. 1266.) The court reasoned its
holding was consistent with the statutory purpose “to ensure persons such as
defendant are readily available for police surveillance.” (Id. at p. 1267.)
      The issue in the present case is the meaning of “residence” as used in
Appellant’s parole condition, instead of as used in the statutory scheme. Like
probation conditions, a parole condition “should be given ‘the meaning that
would appear to a reasonable, objective reader.’ ” (People v. Olguin (2008) 45
Cal. 4th 375, 382.) Here, a reasonable, objective reader would give “residence”
as used in the parole condition the same meaning it is given in section
290.011, subdivision (g). It would be illogical to define “residence” in the
parole condition more narrowly, given that the intent of the statute and the
condition is the same—to facilitate proper supervision of sex offenders. (See
People v. Turner (2007) 155 Cal. App. 4th 1432, 1436 [probation conditions
should be understood in light of their purposes].)2
      In the present case, Appellant’s own testimony showed he stayed at the
Veteran’s Administration hospital for most of February 2019. The hospital
was his “residence” within the meaning of his parole conditions, and he was
obligated to inform his parole agent of that change of residence in order for




2Gonzalez, supra, 7 Cal. App. 5th 370, is distinguishable. There, the court of
appeal, reviewing revocation of post-release community supervision,
concluded a Welfare and Institutions Code section 5150, subdivision (a) hold
did not “turn the treatment facility into a residence” because the hold “lasts
72 hours at most.” (Gonzalez, at p. 382.) In the present case, the evidence
showed Appellant stayed at the Veteran’s Administration hospital from
February 3, 2019, until the date of his arrest on February 25. Appellant does
not argue his mental or medical condition was such that he was unable to
contact his parole agent during that period.

                                        4
her to supervise him. The trial court’s determination that Appellant violated
a parole condition is supported by substantial evidence.3
                                DISPOSITION
      The trial court’s order is affirmed.




3 We need not and do not consider whether substantial evidence also
supported the trial court’s determination that Appellant failed to file as a
transient as required by section 290.011.

                                        5
                  SIMONS, J.




We concur.




JONES, P.J.




BURNS, J.




(A157464)




              6